2013 UT App 251
_________________________________________________________

               THE UTAH COURT OF APPEALS

                          STATE OF UTAH,
                      Plaintiff and Appellee,
                                  v.
                    BRITTANY GAYLE MITCHELL,
                     Defendant and Appellant

                        Per Curiam Decision
                          No. 20120849‐CA
                       Filed October 18, 2013

           Third District Court, Salt Lake Department
               The Honorable Deno G. Himonas
                          No. 121908378

            Herschel Bullen, Attorney for Appellant
        John E. Swallow and Jeanne B. Inouye, Attorneys
                         for Appellee

    Before JUDGES JAMES Z. DAVIS, CAROLYN B. MCHUGH, AND
                     J. FREDERIC VOROS JR.


PER CURIAM:

¶1    Brittany Gayle Mitchell appeals her sentences after she
pleaded guilty to attempted possession or use of a controlled
substance, a class A misdemeanor, and use or possession of drug
paraphernalia, a class B misdemeanor. We affirm.

¶2     “[A] trial court’s sentencing decision will not be overturned
unless it exceeds statutory or constitutional limits, the judge failed
to consider all of the legally relevant factors, or the actions of the
judge were so inherently unfair as to constitute an abuse of
discretion.” State v. Killpack, 2008 UT 49, ¶ 59, 191 P.3d 17.
                           State v. Mitchell


¶3       Mitchell does not assert that her sentences exceed statutory
or constitutional limits, or that the district court failed to consider
all of the legally relevant factors. Instead, Mitchell asserts, without
further analysis or argument, that her sentences are excessive “in
light of [her] background and the crime committed,” as well as “the
interests of society which underlie the criminal justice system.”
These generalized complaints do not establish that her sentences
are so inherently unfair as to constitute an abuse of discretion.

¶4     Affirmed.




20120849‐CA                       2                 2013 UT App 251